Exhibit 10.6.4

2006 Restricted Stock Agreement

Performance Based Restricted Stock

NCR Management Stock Plan

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Shares”) under the NCR Management Stock Plan (the “Plan”) of NCR
Corporation (“NCR”) as listed on the Certificate of Restricted Stock Grant on
the restricted stock website (“Certificate”), subject to the terms and
conditions of this agreement and the Plan.

1. All or a portion of the Restricted Shares will become nonforfeitable
(“Vested”) on the third anniversary of the award date (“Vesting Date”), provided
that you are continuously employed by NCR or any of its Affiliate companies
(referred to collectively herein as “NCR”) until the vesting date, and provided
that the applicable performance measures as described in paragraph 2 are met.

2. The number of Restricted Shares that will vest on the Vesting Date will
depend on NCR’s achievement of Cumulative Net Operating Profit (as defined
below) for the period from January 1, 2006 through December 31, 2008 (“CNOP”),
as follows:

 

Cumulative Net Operating Profit

  

% of Shares

Earned

 

Threshold

   25 %

Target

   100 %

Maximum

   150 %

For amounts of CNOP between Threshold and Target, straight line interpolation,
rounded up to the next whole share, will be used to determine the number of
Restricted Shares vested. The amount of CNOP at Threshold, Target and Maximum
levels will be determined by the Compensation & Human Resource Committee of the
NCR Board of Directors, and will be communicated in your award letter.

CNOP is defined as (A – (B times C)), where A equals Non-Pension Operating
Income as currently reported by NCR for each quarterly reporting period during
the performance period; B equals controllable capital, which is defined as
working capital (accounts receivable plus inventory minus accounts payable minus
deferred revenue minus customer deposits), plus the sum of PP&E, other current
assets excluding taxes, and capitalized S/W, minus the sum of payroll and
employee benefits plus other current liabilities excluding taxes and severance
(FAS 112 liability); and C equals 10%, which approximates the Company’s weighted
average cost of capital.

3. If CNOP exceeds Target, additional shares of NCR common stock (“Additional
Shares”) will be issued to you, effective as of the Vesting Date. The number of
Additional Shares will be determined as a percentage of the number of shares in
your initial award, with 0% at Target and 50% at Maximum, with straight line
interpolation, rounded up to the next whole share, for amounts of CNOP between
Target and Maximum.

 

1



--------------------------------------------------------------------------------

4. Notwithstanding any other provision of this agreement, the Restricted Shares
will vest and Additional Shares will be issued only if NCR achieves a Return on
Capital goal for the 2006-2008 cycle of 40%.

5. If your employment with NCR terminates prior to the Vesting Date due to
(i) your death, (ii) your Disability (defined as ceasing to be actively employed
by NCR because you qualify for benefits under the NCR Long Term Disability Plan
or another long term disability plan sponsored by NCR), (iii) Retirement
(defined as termination of employment at or after age 55) or
(iv) reduction-in-force, a pro rata amount of the Restricted Shares will Vest,
and a pro rata amount of Additional Shares will be issued, if applicable,
effective as of the Vesting Date, according to actual results of CNOP. The pro
rata portion will be determined by calculating the total number of shares you
would have received (through vesting of Restricted Shares and issuance of
Additional Shares) if your NCR employment had not terminated, and multiplying
this amount by a fraction, the numerator of which is the number of full and
partial months of employment after the grant date, and the denominator of which
is 36. If your employment terminates prior to the Vesting Date for any reason
other than death, Disability, Retirement, or reduction-in-force, the Restricted
Shares will be terminated and no Additional Shares will be issued.

6. By signing this agreement, you agree to keep this agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Restricted
Shares will be forfeited if you fail to keep this agreement confidential.

7. Promptly after the award date, NCR will instruct its Transfer Agent and Stock
Registrar to create a record account for you credited with the number of
Restricted Shares, subject to the restrictions described in this agreement.

8. You will be the record owner of the Restricted Shares until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common shareholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Shares;
provided, however, that the right to dividends will be subject to paragraph 10
below. As soon as practicable after your Vesting Date, subject to paragraph 11
below, NCR will instruct its Transfer Agent and Stock Registrar to release the
restrictions on your record account and the Restricted Shares will become freely
transferable.

9. At all times before your Vesting Date, the Restricted Shares may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death.

10. Any cash dividends declared before your Vesting Date on the Restricted
Shares shall not be paid currently, but shall be reinvested in common shares of
NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will be
considered Restricted Shares for purposes of this agreement and will be subject
to all of its provisions. As of each dividend payment date, the number of
Dividend Shares will be determined by dividing the amount of dividends otherwise
attributable to the Restricted Shares but not paid on such date by the

 

2



--------------------------------------------------------------------------------

average of the high and low per share price of NCR’s common stock on the
dividend payment date. The Compensation Committee of the NCR Board of Directors
(“Committee”) may, in its discretion, take such action as it deems appropriate
regarding in-kind dividends or distributions with respect to the Restricted
Shares prior to your Vesting Date, which actions may include, without
limitation, current distribution or liquidation or reinvestment in Restricted
Shares. Any securities or property so distributed may, in the Committee’s
discretion, be subject to any or all of the forfeiture provisions set forth in
this Agreement.

11. NCR will have the right to deduct or cause to be deducted from, or collect
or cause to be collected with respect to the taxation of any Restricted Shares,
any country, Federal, state or local taxes required by law to be withheld or
paid with respect to such Restricted Shares and you or your legal representative
or beneficiary will be required to pay any such amounts. By signing this
agreement, you consent and direct that, if you are paid through NCR’s U.S.
payroll system at the time the restricted stock vests, NCR’s stock plan
administrator will withhold the number of shares of restricted stock from your
award as NCR in its sole discretion deems necessary to satisfy such withholding
requirements. If you are paid through a non-U.S. NCR payroll system, you agree
that NCR may satisfy any withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the withholding obligation.

12. By accepting the Restricted Shares, you agree that, where permitted by local
law, any controversy or claim related to your employment relationship with NCR
shall be resolved by first exhausting any NCR internal dispute resolution
process and policy, and then by arbitration pursuant to such policy. If you are
employed in the U.S., the arbitration shall be pursuant to the NCR dispute
resolution policy and then current rules of the American Arbitration Association
and shall be held in Dayton, Ohio. If you are employed outside the U.S., where
permitted by local law, the arbitration shall be conducted in the headquarters
city of for the business unit in which you work. The arbitration shall be held
before an arbitrator who is an attorney knowledgeable of employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction thereof. For arbitration held in the U.S., issues
of arbitrability shall be determined in accordance with the federal substantive
and procedural laws relating to arbitration; all other aspects shall be
interpreted in accordance with the laws of the State of Ohio. Each party shall
bear its own attorney’s fees associated with the arbitration and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association for an arbitration held in the U.S., or similar
applicable rules for an arbitration held outside the U.S. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph.

13. The Restricted Shares will be forfeited if the Committee determines that you
engaged in misconduct in connection with your employment.

14. Where permitted by local law, in exchange for the Restricted Shares, you
agree that during your employment with NCR and after your termination of
employment for any reason, without the prior written consent of the Chief
Executive Officer of NCR, you will not (1) render services directly or
indirectly to any Competing Organization (as defined below) involving the
development, manufacture, marketing, advertising or servicing of any product,
process, system or service upon which you worked or in which you participated
during the

 

3



--------------------------------------------------------------------------------

last three years of your NCR employment, (2) directly or indirectly recruit,
hire, solicit or induce, or attempt to induce, any exempt employee of NCR to
terminate their employment with or otherwise cease their relationship with NCR,
(3) canvass or solicit business with any firm or company with whom you worked
during the preceding five years while employed by NCR, including customers of
NCR, or (4) disclose to any third party any NCR confidential, technical,
marketing, business, financial or other information not publicly available. If
you breach the terms of this paragraph 14, in addition to recovering damages for
breach, any unvested Restricted Shares will be immediately forfeited, and you
agree to pay to NCR the fair market value of any Restricted Shares that vested
or Additional Shares that were issued during the 12 months prior to the date of
your termination of employment.

As used in this paragraph 14, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR as a Competing Organization for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers.

You understand that if you breach this section, NCR may sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of this section, NCR may, in addition to any other
remedies available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

15. You may designate one or more beneficiaries to receive all or part of any
Restricted Shares to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Restricted
Shares distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
agreement. Any other Restricted Shares will be distributable to your estate. If
there shall be any question as to the legal right of any beneficiary to receive
a distribution hereunder, the Restricted Shares in question may be transferred
to your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Shares.

16. The terms of this award of Restricted Shares as evidenced by this agreement
may be amended by the NCR Board of Directors or the Committee, provided that no
such amendment shall impair your rights hereunder without your consent.

 

4